NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0664n.06
                           Filed: November 3, 2008

                                            No. 07-6317

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


EDWARD C. LUCAS,                                  )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
CITY OF LUDLOW, ET AL.,                           )   EASTERN DISTRICT OF KENTUCKY
                                                  )
       Defendants-Appellees.                      )
                                                  )

Before: GIBBONS, COOK, Circuit Judges; and STEEH, District Judge.*

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Edward Lucas appeals the

decision of the district court to grant summary judgment for defendants-appellees City of Ludlow,

building inspector Joe Schutzman, and police officers Raymond Murphy, Benny Johnson, and James

Tucker. Lucas sued defendants-appellees under 42 U.S.C. § 1983 for alleged violations of his

constitutional rights, under 42 U.S.C. § 1985 for an alleged conspiracy to deprive him of his civil

rights, and under Kentucky law for claims of defamation and malicious prosecution. After carefully

reviewing the record, the applicable law, the parties’ briefs, and having had the benefit of oral

argument, we find that the district court’s opinion carefully and correctly sets out the facts and the

governing law. Because this court’s issuance of a full opinion would serve no jurisprudential




       *
       The Honorable George Caram Steeh, United States District Judge for the Eastern District
of Michigan, sitting by designation.
purpose and would be duplicative, we affirm on the basis of the district court’s well-reasoned order

of September 20, 2007, granting summary judgment to defendants-appellees.